Citation Nr: 0328025	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  81-41 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a rating in excess of 70 percent for anxiety 
neurosis for the period from September 2, 1980, to November 
24, 1996.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-
at-Law


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's brother and friend of appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1980 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The veteran, his brother and a friend testified before the 
members of a rating board at the RO in July 1981.  A 
transcript of the hearing has been associated with the claims 
folder.

When this case was most recently before the Board in April 
2003, the Board denied the veteran's appeal.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In July 2003 the Court 
granted a joint motion of the parties and vacated the Board's 
decision.


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In order to comply with the requirements of the VCAA and the 
implementing regulations, the Board undertook additional 
development of the veteran's claim, pursuant to 38 C.F.R. § 
19.9(a)(2) (2002), which authorized the Board to obtain 
additional evidence, clarify evidence, correct a procedural 
defect and undertake additional action essential for a proper 
appellate decision.  As a result of such development, 
information from the West Roxbury and Boston VA Medical 
Centers was received.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002) are invalid because, in combination with 
38 C.F.R. § 20.1304 (2002), they allow the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without obtaining a waiver from the claimant of such 
consideration by the agency of original jurisdiction.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).   

Additionally, the veteran has pointed out that 38 C.F.R. § 
4.16(c) (1989), which allows for the award of a total 
disability rating in certain cases, is applicable to his 
claim.  The veteran's case has not been adjudicated by the RO 
pursuant to this regulation.  It is the opinion of the Board 
that the veteran may be prejudiced as a result of the Board 
adjudicating the claim pursuant to this criterion before the 
RO has done so.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

In light of these circumstances, the case is REMANDED to the 
RO for the following:  

1.  The RO should send the veteran a 
letter providing him the notice required 
under 38 U.S.C.A. § 5103(a).  It should 
inform him that the evidence and 
information submitted in response to the 
letter must be received by the RO within 
one year of the date of the RO's letter  
and that he should inform the RO if he 
desires to waive the one-year period for 
response.

2.  If the veteran properly identifies 
any pertinent evidence and provides any 
necessary authorization, the RO should 
take appropriate steps to obtain such 
evidence.

If the RO is unsuccessful in obtaining 
any pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide a copy of such evidence.

3.  Thereafter, the RO should review the 
claims file and ensure that the directed 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  Then, the RO should readjudicate the 
issue on appeal based on the evidence 
received since the November 2001 
supplemental statement of the case.  In 
considering the issue on appeal, the RO 
should consider the applicability of 38 
C.F.R. § 4.16(c) (1989).  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




